Exhibit 10.2

P:\HOU_Company_Info\Logos\Contango-Red-Gold-XSM.jpg
[c99320170331ex102daad4d001.jpg] 

CONTANGO OIL & GAS COMPANY

STOCK AWARD AGREEMENT

This Stock Award Agreement (this “Agreement”) is made as of ____________ (the
“Effective Date”), by and between Contango Oil & Gas Company, a Delaware
corporation (the “Company” or “MCF”), and ____________ (the
“Participant”).  Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the same meaning ascribed to them in the Amended and
Restated 2009 Incentive Compensation Plan as adopted (as the same may be further
amended, restated or otherwise modified from time to time (the “Plan”).

WHEREAS, the Participant is an Employee, and the Participant’s continued
participation is considered by the Company to be important for the Company’s
continued growth; and

WHEREAS, the Board has determined that the Company shall make certain Grants to
the Participant under the Plan, in furtherance of the purposes of the Plan of
strengthening the desire of Employees to continue their employment with the
Company and by securing other benefits for the Company;

WHEREAS, this Agreement shall represent the Grant of a Stock Award (referred to
herein as “Restricted Stock” or “Award”) ;

WHEREAS, the Company desires to confirm the Grants and to set forth the terms
and conditions of such Grants, and the Participant desires to accept such Grants
and agree to the terms and conditions thereof, as set forth in this Agreement;

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1)



Grant of Restricted Stock.The Company hereby confirms a Grant, under and
pursuant to the Plan, to the Participant as of the Effective Date of ________
shares of Restricted Stock (the “Restricted Stock”) in consideration for the
services which the Participant is to render the Company over the vesting period
set forth in Section 2 of this Agreement.  The Restricted Stock is subject to
all of the terms and conditions set forth in this Agreement and the Plan.

2)



Vesting:Except as set forth in Section 6 below, provided Participant continues
to provide continuous service as an employee of the Company, the Restricted
Stock will vest as follows:

 

 

 

First anniversary of the date of grant

33%

 

 

 

 

Second anniversary of the date of grant

33%

 

 

 

 

Third anniversary of the date of grant

34%

 

 





--------------------------------------------------------------------------------

 



3)



Participant’s Rights.  Subject to the terms hereof, the Participant shall have
all of the rights of a shareholder with respect to the Restricted Stock while
they are held in escrow (or held in book-entry form with the Company’s transfer
agent), including without limitation, the right to vote the Company Stock and to
receive any cash dividends declared thereon. All cash dividends shall be paid to
the Participant within thirty (30) days of the vesting described in Section 2 of
this Agreement (i.e., 33% of the dividend after the first anniversary of the
grant, 33% after the second anniversary of the grant, and 34% after the third
anniversary of the grant).

4)



Restrictions; Forfeiture.  The Restricted Stock are restricted in that they may
not be sold, transferred or otherwise alienated or hypothecated until these
restrictions are removed or expire as contemplated within this Agreement.  The
Restricted Stock are also restricted in the sense that they may be forfeited to
the Company.  Participant hereby agrees that if the Restricted Stock are
forfeited pursuant to this Agreement the Company shall have the right to deliver
the Restricted Stock to the Company’s transfer agent for, at the Company’s
election, cancellation or transfer to the Company.

5)



Separation from Service. 

a)



For Cause or Voluntary Termination.  In the event Participant’s employment is
terminated by the Company for Cause or by the Participant’s voluntary
resignation for any reason, the Participant shall forfeit any or all of the
shares of the Restricted Stock which have not vested, and the Participant shall
have no further rights with respect to the Award.  For purposes hereof, “Cause”
means  (i) with respect to any Participant who is a party to an employment or
service agreement or employment policy manual with the Company or its affiliates
and such agreement or policy manual provides for a definition of Cause, as
defined therein and (ii) with respect to all other Participants, (A) the
commission of, or plea of guilty or no contest to, a felony or a crime involving
moral turpitude or the commission of any other act involving willful malfeasance
or material fiduciary breach with respect to the Company or an affiliate, (B)
conduct tending to bring the Company or an affiliate into substantial public
disgrace, or disrepute, or (C) gross negligence or willful misconduct with
respect to the Company or an affiliate. The Plan administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
whether a Participant has been discharged for Cause.

b)



Without Cause.  In the event Participant’s employment is terminated by the
Company without Cause not within the Protection Period (defined below), for
purposes of determining vesting under this Section 6(b), vesting shall be
pro-rata accelerated and a portion of the shares of Restricted Stock subject to
this agreement shall become immediately vested, with pro-rata acceleration
calculated by multiplying the number of outstanding shares by a fraction, the
numerator of which will be the number of full calendar months during the
applicable vesting period that Particpant was actively employed by the Company,
plus one, and the denominator of which is the number of full calendar months
within the applicable vesting period.     

In the event Participant’s employment is terminated by the Company without Cause
during the Protection Period (defined below), vesting shall be accelerated and
the shares of Restricted Stock subject to this agreement shall become
immediately vested with respect to one hundred percent (100%) of the shares of
Restricted Stock subject to this Agreement without regard to the Participant’s
number of years of continuous service as an employee of the Company.

 



 

 

--------------------------------------------------------------------------------

 



The “Protection Period” is defined as the period of time that begins on the date
that a Change of Control transaction is consummated, and ends on the last day of
the twelveth month immediately following the consummation of the Change of
Control transaction.

c)



Death and Disability.  In the event Participant’s employment is terminated on
account of death or Disability (defined below), for purposes of determining
vesting under this Section 6(c), Participant shall be deemed to continue
employment through the date that is the anniversary of the date of grant of the
Restricted Stock awarded under this Agreement coincident with or next following
the date of such termination and vesting of the Shares that would have vested on
such anniversary shall be accelerated and shall become immediately vested at
termination. As used herein, “Disability” means that the Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment. The determination of whether an
individual has a Disability shall be determined under procedures established by
the Plan administrator.  The Plan administrator may rely on any determination
that a Participant is disabled for purposes of benefits under any long-term
disability plan maintained by the Company or any affiliate in which a
Participant participates.

6)



Delivery of Stock.  Promptly following the expiration of the restrictions on the
Restricted Stock as contemplated by this Agreement, the Company shall cause to
be issued and delivered to Participant a certificate or other evidence of the
number of Restricted Stock as to which restrictions have lapsed, free of any
restrictive legend relating to the lapsed restrictions, upon receipt by the
Company of any tax withholding as may be requested pursuant to this
Agreement.  The value of such Restricted Stock shall not bear any interest owing
to the passage of time. 

7)



Tax Elections for  Restricted Stock.  The Participant understands that under
Section 83 of the Code, the difference between the purchase price, if any, paid
for the shares of Restricted Stock subject to this Agreement and the fair market
value on the date the forfeiture restrictions applicable to such shares lapse
will be reportable as ordinary income at that time. The Participant understands
that the Participant may elect to be taxed at the time the shares of  Restricted
Stock are acquired to the extent the fair market value of those shares
of  Restricted Stock exceeds the purchase price, if any, paid for the shares,
rather than when and as such shares of Restricted Stock cease to be subject to
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the date of
acquisition of the Restricted Stock. The form for making this election is
attached hereto as Exhibit A.  Participant understands that failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by the Participant as the forfeiture restrictions lapse. 

a)



In the event that the Participant files, under Section 83(b) of the Code, an
election to be taxed on his receipt of the Restricted Stock as the receipt of
ordinary income at the date of grant of the Restricted Stock, the Participant
shall at the time of such filing notify the Company of the making of such
election and furnish a copy of the notice to the Company.

b)



THE PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.  PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE AN 83(b) ELECTION.

8)



Restriction on Transfer.  Except for the transfer of the shares subject to this
Agreement to the Company or its assignees contemplated by this Agreement, no
portion of the Award or any beneficial interest

 

 

--------------------------------------------------------------------------------

 



therein shall be transferred, encumbered or otherwise disposed of in any way
until such shares subject to this Agreement vest and are thereby released from
all forfeiture provisions in accordance with the provisions of this Agreement.

9)



Tax Withholding. The Company may require the Participant to pay to the Company
(or the Company’s subsidiary if the Participant is an employee of a subsidiary
of the Company), an amount the Company deems necessary to satisfy its (or its
subsidiary’s) current or future obligation to withhold federal, state or local
income or other taxes that the Participant incurs as a result of the
Award.  With respect to any required tax withholding, the Participant may (a)
direct the Company to withhold from the shares of Company Stock to be issued to
the Participant under this Agreement the number of shares necessary to satisfy
the Company’s obligation to withhold taxes; which determination will be based on
the shares’ Fair Market Value at the time such determination is made; (b)
deliver to the Company shares of Company Stock sufficient to satisfy the
Company’s tax withholding obligations, based on the shares’ Fair Market Value at
the time such determination is made; or (c) deliver cash to the Company
sufficient to satisfy its tax withholding obligations.  If the Participant
desires to elect to use the stock withholding option described in subparagraph
(a), the Participant must make the election at the time and in the manner the
Company prescribes.  The Company, in its discretion, may deny your request to
satisfy its tax withholding obligations using a method described under
subparagraph (a) or (b).  In the event the Company determines that the aggregate
Fair Market Value of the shares of Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then the Participant must pay to the Company, in cash, the amount of
that deficiency immediately upon the Company’s request.

10)



Investor Representations.  Participant represents that he/she is acquiring the
Award for his/her own account for investment and has no present intent to resell
or distribute all or any portion of the Award. Participant agrees that any
Company Stock received pursuant to this Agreement will be sold or otherwise
disposed of only in accordance with applicable federal and state statutes, rules
and regulations.

11)



Legends.  The share certificate evidencing the Company Stock, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND FORFEITURE PROVISIONS AS SET FORTH IN THAT CERTAIN RESTRICTED
STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO SALE,
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THESE SHARES SHALL BE VALID OR
EFFECTIVE UNLESS MADE IN COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF SUCH
AGREEMENT.

12)



Adjustment for Stock Split.  All references to the number of shares of the Award
in this Agreement shall be appropriately adjusted to reflect any stock split,
stock dividend or other change in the shares that may be made by the Company
after the date of this Agreement as set forth in Section 17 of the Plan.

13)



Cash in Lieu.    At the sole discretion of the Compensation Committee of the
Company’s Board of Directors, upon the vesting of any portion of the Restricted
Stock, the Compensation Committee of the Company’s Board of Directors may make a
cash payment to the Participant

 

 

--------------------------------------------------------------------------------

 



in an amount equal to the fair market value of the number of shares that would
have otherwise been issued upon such vesting, net of any applicable taxes.   

14)



No Guarantee of Employment.  Nothing contained in this Agreement shall be deemed
to require the Company to maintain the Participant's status as an
Employee.  Except as may be provided in a written employment contract executed
by a duly authorized officer of the Company and approved by the Committee or the
Board, the Participant shall at all times be an employee-at-will of the Company
and the Company may discharge the Participant at any time for any reason, with
or without cause, and with or without severance compensation.

15)



Indemnification.  The Participant agrees to hold harmless and indemnify the
Company for any and all liabilities resulting to it through violation by the
Participant of the warranties and representations made by the Participant in,
and other provisions of, this Agreement.

16)



Securities Laws.  Participant represents and warrants that Participant
understands that Rule 144 promulgated under the Securities Act of 1933 (the
“Securities Act”) may indefinitely restrict transfer of an Award so long as
Participant remains an “affiliate” of the Company or if “current public
information” about the Company (as defined in Rule 144) is not publicly
available. Notwithstanding any provision of this Agreement to the contrary, the
issuance of Company Stock will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Stock may then be listed.  No Company Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Company Stock may then be
listed.  In addition, Company Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained.  As a
condition to any issuance hereunder, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the
Company.  From time to time, the Board of Directors and appropriate officers of
the Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Company Stock available for issuance. The
Participant agrees to take any action the Company reasonably deems necessary in
order to comply with federal and state laws, or the rules and regulations of the
National Association of Securities Dealers, Inc. (the “NASD”) or any stock
exchange or quotation system, or any other obligation of the Company or the
Participant relating to the Award or this Agreement.  

17)



General Provisions.

a)



This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

b)



If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
hereof, but such provision shall be fully

 

 

--------------------------------------------------------------------------------

 



severable and this Agreement shall be construed and enforced as if the illegal
or invalid provision had never been included herein.

c)



Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery or upon deposit in the United
States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the Participant at his address shown on the Company's
employment records and to the Company at the address of its principal corporate
offices (attention: President) or at such other address as such party may
designate by ten (10) days' advance written notice to the other party hereto.

i)



Any notice to the Escrow Agent shall be sent to the Company’s address with a
copy to the other party hereto.

d)



The rights of the Company under this Agreement shall be transferable to any one
or more persons or entities, and all covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The rights and obligations of the Participant under this Agreement may
not be assigned; however, such rights and obligations shall inure to the benefit
of, and be binding upon, the heirs, executors, or administrators of the
Participant’s estate.

e)



Either party’s failure to enforce any provision of this Agreement shall not in
any way be construed as a waiver of any such provision, nor prevent that party
from thereafter enforcing any other provision of this Agreement.  The rights
granted both parties hereunder are cumulative and shall not constitute a waiver
of either party’s right to assert any other legal remedy available to it.

f)



The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

g)



The Award has been granted to the Participant under the Plan, a copy of which
has been previously provided to the Participant.  All of the terms, conditions,
and other provisions of the Plan are hereby incorporated by reference into this
Agreement.  If there is any conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan shall govern.  The
Participant hereby acknowledges such prior receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof (as presently in
effect or hereafter amended), rules and regulations adopted from time to time
thereunder, and by all decisions and determinations of the Board and the
Committee made from time to time thereunder.

h)



This Award shall be subject to any clawback or other recovery policy maintained
by the Company and its subsidiaries, including, without limitation, any clawback
policies required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Sarbanes-Oxley Act of 2002, or any other applicable law.  The
Company may seek recovery of an Award to the fullest extent required by any such
clawback policy.

i)



The amounts payable pursuant to this Award are intended to comply with the short
term deferral exception to Section 409A of the Code, set forth in Treasury
Regulation § 1.409A-1(b)(4), or are intended to be exempt from Section 409A of
the Code, and this Agreement shall be interpreted accordingly.  However, to the
extent that a Participant is a “specified employee” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code as of the
Participant’s date of a separation from service (which, for purposes of this
Agreement, shall have the meaning given such phrase within Section 409A of the
Code) no amount that may constitute a deferral of compensation and is not
otherwise exempt from Section 409A of the Code which is

 

 

--------------------------------------------------------------------------------

 



payable on account of the Participant’s separation from service shall be paid to
the Participant before the date (the “Delayed Payment Date”) which is first day
of the seventh month after the Participant’s date of termination or, if earlier,
the date of the Participant’s death following such date of termination.  All
such amounts that would, but for this paragraph, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.  No interest will be paid by the Company with respect to any such delayed
payments.  For purposes of Section 409A of the Code, each payment or amount due
under this Plan shall be considered a separate payment.

j)



Captions in this Agreement are for convenience of reference only and shall not
be considered in the construction hereof.  Words used herein, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.  Any requirement of time made hereinabove
shall be of the essence of this Agreement.

k)



This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the Award, and supersede any prior
agreements or documents with respect thereto.  No amendment, alteration,
suspension, discontinuation, or termination of this Agreement, which may impose
any additional obligation upon the Company or materially impair the rights of
Employee with respect to the Award, shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and by the Participant.

l)



In the event of any conflict or inconsistency between the terms of this
Agreement and the terms of an employment agreement between Participant and the
Company, the terms of which have been approved by the Committee or the Board,
the terms contained in such employment agreement shall govern and control.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
written above.

 

 

 

 

CONTANGO OIL & GAS COMPANY

 

PARTICIPANT

 

 

 

C:\Users\bdonahoe\Favorites\Downloads\Desktop\Untitled.jpg
[c99320170331ex102daad4d002.jpg]

 

 

 

 

 

E. Joseph Grady, Senior Vice President and CFO

 

NAME – Signature

 

 

 

--------------------------------------------------------------------------------